JPMORGAN TRUST I J.P. Morgan Income Funds JPMorgan Floating Rate Income Fund Prospectus dated May 27, 2011 JPMorgan Inflation Managed Bond Fund JPMorgan Emerging Markets Debt Fund JPMorgan Real Return Fund JPMorgan Strategic Income Opportunities Fund JPMorgan Total Return Fund JPMorgan Multi-Sector Income Fund JPMorgan Credit Opportunities Fund Prospectuses dated July 1, 2011 J.P. Morgan Municipal Bond Funds JPMorgan California Tax Free Bond Fund JPMorgan Intermediate Tax Free Bond Fund JPMorgan New York Tax Free Bond Fund Prospectus dated July 1, 2011 J.P. Morgan Tax Aware Funds JPMorgan Tax Aware High Income Fund Prospectus dated July 1, 2011 JPMorgan Tax Aware Income Opportunities Fund Prospectus dated February 24, 2011, as supplemented JPMorgan Tax Aware Equity Fund JPMorgan Tax Aware Real Return Fund Prospectus dated February 28, 2011, as supplemented J.P. Morgan International Funds JPMorgan International Currency Income Fund Prospectus dated February 28, 2011, as supplemented J.P. Morgan International Equity Funds JPMorgan Asia Equity Fund JPMorgan China Region Fund JPMorgan Emerging Economies Fund JPMorgan Emerging Markets Equity Fund JPMorgan Global Focus Fund JPMorgan Global Equity Income Fund JPMorgan India Fund JPMorgan International Equity Fund JPMorgan International Opportunities Fund JPMorgan International Opportunities Plus Fund JPMorgan International Small Cap Equity Fund JPMorgan International Value Fund JPMorgan Intrepid European Fund JPMorgan Intrepid International Fund JPMorgan Latin America Fund JPMorgan Russia Fund Prospectuses dated February 28, 2011, as supplemented J.P. Morgan Funds JPMorgan Diversified Real Return Fund JPMorgan Income Builder Fund JPMorgan Strategic Preservation Fund Prospectuses dated February 28, 2011, as supplemented JPMorgan Alternative Strategies Fund Prospectus dated June 2, 2010, as supplemented J.P. Morgan Specialty Funds JPMorgan Global Natural Resources Fund Prospectus dated November 18, 2010, as supplemented Highbridge Dynamic Commodities Strategy Fund Highbridge Statistical Market Neutral Fund JPMorgan International Realty Fund JPMorgan Research Market Neutral Fund Prospectuses dated February 28, 2011, as supplemented JPMorgan SmartRetirement Funds JPMorgan SmartRetirement Income Fund JPMorgan SmartRetirement 2010 Fund JPMorgan SmartRetirement 2015 Fund JPMorgan SmartRetirement 2020 Fund JPMorgan SmartRetirement 2025 Fund JPMorgan SmartRetirement 2030 Fund JPMorgan SmartRetirement 2035 Fund JPMorgan SmartRetirement 2040 Fund JPMorgan SmartRetirement 2045 Fund JPMorgan SmartRetirement 2050 Fund Prospectus dated November 1, 2010, as supplemented JPMorgan Access Funds JPMorgan Access Balanced Fund JPMorgan Access Growth Fund Prospectus dated November 1, 2010, as supplemented J.P. Morgan U.S. Equity Funds JPMorgan Research Equity Long/Short Fund Prospectus dated May 26, 2010, as supplemented JPMorgan Disciplined Equity Fund JPMorgan Diversified Fund JPMorgan Dynamic Growth Fund JPMorgan Dynamic Small Cap Growth Fund JPMorgan Growth and Income Fund JPMorgan Intrepid America Fund JPMorgan Intrepid Growth Fund JPMorgan Intrepid Multi Cap Fund JPMorgan Intrepid Value Fund JPMorgan Mid Cap Equity Fund JPMorgan Small Cap Equity Fund JPMorgan U.S. Dynamic Plus Fund JPMorgan U.S. Equity Fund JPMorgan U.S. Large Cap Core Plus Fund JPMorgan U.S. Large Cap Value Plus Fund JPMorgan U.S. Research Equity Plus Fund JPMorgan U.S. Small Company Fund JPMorgan Value Advantage Fund JPMorgan Value Discovery Fund Prospectuses dated November 1, 2010, as supplemented JPMorgan Mid Cap Core Fund Prospectus dated November 29, 2010, as supplemented JPMorgan Growth Long/Short Fund Prospectus dated November 18, 2010, as supplemented JPMorgan Multi-Cap Long/Short Fund Prospectus dated November 18, 2010, as supplemented JPMorgan Equity Focus Fund Prospectus dated May 27, 2011, as supplemented JPMORGAN TRUST II J.P. Morgan Income Funds JPMorgan Core Bond Fund JPMorgan Core Plus Bond Fund JPMorgan Government Bond Fund JPMorgan High Yield Fund JPMorgan Mortgage-Backed Securities Fund JPMorgan Short Duration Bond Fund JPMorgan Treasury & Agency Fund JPMorgan Limited Duration Bond Fund Prospectus dated July 1, 2011 J.P. Morgan Municipal Bond Funds JPMorgan Arizona Municipal Bond Fund JPMorgan Michigan Municipal Bond Fund JPMorgan Municipal Income Fund JPMorgan Ohio Municipal Bond Fund JPMorgan Short-Intermediate Municipal Bond Fund JPMorgan Tax Free Bond Fund Prospectus dated July 1, 2011 J.P. Morgan Specialty Funds JPMorgan U.S. Real Estate Fund Prospectus dated May 1, 2011, as supplemented J.P. Morgan U.S. Equity Funds JPMorgan Equity Income Fund JPMorgan Equity Index Fund JPMorgan Intrepid Mid Cap Fund JPMorgan Large Cap Growth Fund JPMorgan Large Cap Value Fund JPMorgan Market Expansion Index Fund JPMorgan Mid Cap Growth Fund JPMorgan Multi-Cap Market Neutral Fund JPMorgan Small Cap Growth Fund JPMorgan Small Cap Value Fund Prospectuses dated November 1, 2010, as supplemented J.P. Morgan Investor Funds JPMorgan Investor Growth Fund JPMorgan Investor Growth & Income Fund JPMorgan Investor Balanced Fund JPMorgan Investor Conservative Growth Fund Prospectus dated November 1, 2010, as supplemented J.P. Morgan International Equity Funds JPMorgan International Equity Index Fund Prospectus dated February 28, 2011, as supplemented J.P. MORGAN MUTUAL FUND GROUP JPMorgan Short Term Bond Fund II Prospectus dated July 1, 2011 J.P. MORGAN MUTUAL FUND INVESTMENT TRUST JPMorgan Growth Advantage Fund Prospectus dated November 1, 2010, as supplemented J.P. MORGAN FLEMING MUTUAL FUND GROUP, INC. JPMorgan Mid Cap Value Fund Prospectus dated November 1, 2010, as supplemented J.P. MORGAN VALUE OPPORTUNITIES FUND JPMorgan Value Opportunities Fund Prospectus dated November 1, 2010, as supplemented UNDISCOVERED MANAGERS FUNDS Undiscovered Managers Behavioral Growth Fund Undiscovered Managers Behavioral Value Fund JPMorgan Realty Income Fund Prospectus dated December 31, 2010, as supplemented (Class A Shares) Supplement dated August 26, 2011 to the Prospectuses as dated above, as supplemented Effective August 26, 2011, item 12 in the section entitled “Sales Charges – Waiver of the Class A Sales Charge” in “How to Do Business with the Funds” is hereby deleted in its entirety and replaced with the following: Purchased in certain Individual Retirement Accounts (IRAs), including, but not limited to, traditional IRAs, rollover IRAs, Roth IRAs or Educational IRAs. To qualify for the waiver, you must have an IRA that was rolled over from a qualified retirement plan for which J.P. Morgan Retirement Plan Services LLC had a contractual relationship to provide recordkeeping for the plan (a “RPS Rollover IRA”). J.P. Morgan Institutional Investments Inc. must be the broker of record for the IRA and you must not utilize the services of another Financial Intermediary with respect to the IRA. In addition, the IRA assets must be invested in the Funds’ IRA option with State Street Bank & Trust Company serving as custodian. In order to obtain the waiver, you must, before purchasing Class A Shares in your RPS Rollover IRA, inform J.P. Morgan Funds that the account qualifies for the waiver. Once you have established the RPS Rollover IRA, you can establish additional IRAs with J.P. Morgan Funds and convert existing J.P. Morgan Funds IRA accounts so that they also qualify for the waiver. These additional IRA accounts must meet the broker of record and custodial requirements described above before they qualify for the waiver. INVESTORS SHOULD RETAIN THIS SUPPLEMENT WITH THE PROSPECTUS FOR FUTURE REFERENCE
